Title: Jonathan Williams, Jr., to the American Commissioners, 20 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes Decemr 20. 1777.
In expectation of hearing from you I have only at present to inform you that I am just returned from Painbeuf, and have had the pleasure of seeing as fine a Ship as any of her size in any Navy. I am in expectation of seeing Capt. Nicholson soon and if our obstacles are removed I shall soon finish the Expedition; the Ship is all rigged, Guns mounted and everything fitted. I have the honour to be very respectfully Gentlemen Your most obedient Servant
Jona Williams J
 
Addressed: The Honourable / The Commissioners of the / United States / Paris
Notation: Mr Williams. Decr. 20. 77.
